     Case 3:20-cv-00737-MEM-DB Document 18 Filed 12/08/20 Page 1 of 6




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

DELVON LAMAR WILLIAMS,                  :
                                            CIVIL ACTION NO. 3:20-0737
                    Plaintiff           :
                                                 (JUDGE MANNION)
            v.                          :

DR. S. HOEY, et al.,                    :

                    Defendants          :

                                MEMORANDUM


      Presently before the Court is Defendants’ unopposed motion to

dismiss the above captioned action for lack of personal jurisdiction and

because venue is not proper in the United States District Court for the Middle

District of Pennsylvania. (Doc. 16). For the reasons set forth below, the

motion will be granted.




I.    Background

      On May 5, 2020, Plaintiff, an inmate confined in the Schuylkill Federal

Correctional Institution (“FCI-Schuylkill”), Minersville, Pennsylvania, filed the
      Case 3:20-cv-00737-MEM-DB Document 18 Filed 12/08/20 Page 2 of 6




above captioned Bivens 1 action, alleging that on March 2, 2018, while

confined in the Williamsburg Federal Correctional Institution (“FCI-

Williamsburg”), Salters, South Carolina, he was prescribed and given a lethal

dose of a seizure medication, Phenytoin, which caused him to experience a

near death episode that required him to spend four days hospitalized in a

detox treatment facility. (Doc. 1, complaint). Each of the named Defendants

are employed at either FCI-Williamsburg, the Southeast Regional Office in

Atlanta, Georgia or the Office of General Counsel in Washington, D.C. Id.

Plaintiff further alleges that on May 14, 2018, he was admitted to the

Williamsburg Regional Hospital due to Dilantin toxicity, seizures continuing

and Gingival Hyperplasia from the Dilantin. Id. His complaint does not include

a prayer for relief. Id.




II.   Motion to Dismiss

      Fed.R.Civ.P. 12(b)(6) authorizes dismissal of a complaint for “failure to

state a claim upon which relief can be granted.” Under Rule 12(b)(6), we

must “accept all factual allegations as true, construe the complaint in the light



      1
       Bivens v. Six Unknown Named Agents of the Federal Bureau of
Narcotics , 403 U.S.388 (1971)
                                      -2-
     Case 3:20-cv-00737-MEM-DB Document 18 Filed 12/08/20 Page 3 of 6




most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Fowler v.

UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)(quoting Phillips v.

County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008)). While a complaint

need only contain “a short and plain statement of the claim,” Fed.R.Civ.P.

8(a)(2), and detailed factual allegations are not required, Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007), a complaint must plead “enough facts

to state a claim to relief that is plausible on its face.” Id. at 570. “The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft

v. Iqbal, 556 U.S. 662 (2009) (quoting Twombly, 550 U.S. at 556). “[L]abels

and conclusions” are not enough, Twombly, 550 U.S. at 555, and a court “is

not bound to accept as true a legal conclusion couched as a factual

allegation.” Id. (quoted case omitted). Thus, “a judicial conspiracy claim must

include at least a discernible factual basis to survive a Rule 12(b)(6)

dismissal.” Capogrosso v. The Supreme Court of New Jersey, 588 F.3d 180,

184 (3d Cir. 2009) (per curiam).

      In resolving the motion to dismiss, we thus “conduct a two-part

analysis.” Fowler, supra, 578 F.3d at 210. First, we separate the factual

elements from the legal elements and disregard the legal conclusions. Id. at
                                      -3-
      Case 3:20-cv-00737-MEM-DB Document 18 Filed 12/08/20 Page 4 of 6




210-11. Second, we “determine whether the facts alleged in the complaint

are sufficient to show that the plaintiff has a “plausible claim for relief”.” Id. at

211 (quoted case omitted).


   A. Personal Jurisdiction

      A court may assert personal jurisdiction over a non-resident to the

extent permitted by the law of the state in which the court is located. Fed. R.

Civ. P. 4(k)(1)(a). Pennsylvania’s long-arm statute permits a court to exercise

jurisdiction over non-resident defendants “based on the most minimum

contact with th[e] Commonwealth allowed under the Constitution of the

United States.” O’Connor v. Sandy Lane Hotel, 496 F.3d 312, 316 (3d Cir.

2007) (citing 42 Pa. Cons. Stat. Ann. § 5322(b)); see also Mellon Bank (East)

PSFS, Nat’l Ass’n v. Farino, 960 F.2d 1217, 1221 (3d Cir. 1992). Therefore,

in determining whether personal jurisdiction exists, the court looks to

whether, under the Due Process Clause, the defendants have ‘certain

minimum contact with ... [Pennsylvania] such that the maintenance of the

suit does not offend traditional notions of fair play and substantial justice.”

Sandy Lane Hotel, 496 F.3d at 316 (citing Int’l Shoe Co. v. Washington, 326

U.S. 310, 316 (1945)).




                                        -4-
     Case 3:20-cv-00737-MEM-DB Document 18 Filed 12/08/20 Page 5 of 6




      Plaintiff bears the burden of proving personal jurisdiction. Sandy Lane

Hotel, Ltd., 496 F.3d at 316 (citing General Elec. Co. v. Deutz AG, 270 F.3d

144, 150 (3d Cir. 2001)).

      The face of Plaintiff’s complaint reveals that none of actions

complained of occurred at Plaintiff’s present place of confinement, SCI-

Schuylkill, and none of the named Defendants reside in Pennsylvania. Nor

does Plaintiff cite to any ties Defendants may have with Pennsylvania. Thus,

it is apparent from the face of the complaint that this Court lacks personal

jurisdiction over the Defendants. Plaintiff does not refute this.

   B. Venue

   A claim brought as a Bivens action may be brought only in (1) a judicial

district where any defendant resides, if all reside in the same state, (2) where

“a substantial part” of the events or omissions giving rise to the claim

occurred, or (3) a district which any defendant may be found, if there is no

district in which the action may otherwise be brought. See 28 U.S.C.

§1391(b). In this case, venue is not proper in the Middle District of

Pennsylvania, as the claim arose while Plaintiff was confined at FCI-

Williamsburg, which is located within the jurisdictional boundaries of South

Carolina. Thus, based on the face of the Complaint, the Defendants are


                                      -5-
        Case 3:20-cv-00737-MEM-DB Document 18 Filed 12/08/20 Page 6 of 6




located in South Carolina and not Pennsylvania. Plaintiff does not refute this.

As such, the complaint will be dismissed.



III. Conclusion

        For the reasons set forth above, the Court will grant Defendants’

motion to dismiss for lack of jurisdiction. (Doc.16). A separate Order shall

issue.



                               s/ Malachy E. Mannion
                               MALACHY E. MANNION
                               United States District Judge
Dated: December 8, 2020
20-0737-01




                                     -6-
